           Case 3:18-cv-02086-JCH Document 66 Filed 04/22/19 Page 1 of 8




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF CONNECTICUT                                 tûte   ,..Ft
                                                                                                             T¿Þ
                                                                                                                             /'.}?
Ludys C. Nino,                                                                              ( . ii;.
                                                                  Civil Case No. 3:18-cv-020S6(JCË[)'        '   ,, ,'   í
                                     Plaintiff,

                         -against-

COUNTRYWIDE HOME LOANS,INC., ET
AL.,

                                     Defendant(s).


                                                   26(F) Renort

         Date Complaint f iled: 1211912018.

Date Complaint Served: To the best of the undersigned's knowledge, Defendant OCWEN

LOAN SERVICING, INC. (hereinafter, "OC'WEN") and Mortgage Electronic Registration

Systems, Inc. (hereinafter, "MERS") have been validly served with process.

          Defendant OCWEN was served              onll3l20l9.

          Defendant MERS was served          onll2l20l9.

          Defendant J.P. MORGAN CHASE was served                onll2l20l9

         Date of Defendant's Appearance: OCWEN and MERS appeared on 112212019.

         Pursuant to Fed. R. Civ.    P. 16(b), 26(Ð, D. Conn. L. Civ.,R. 16 and this Court's Order

dated,   April 9, 2019   and to submit the 26f Scheduling Report by       April 23,2019., the Plaintiff

attempted to confer with Defendant's Attorney, Zachary Bennett Grendi, on April 18, 2019, but

was notified by Counsel's Secretary that Attorney Grendi would be unavailable until April29,

2019. Attomey Peter Robert Meggars filed a Notice of Appearance ll24l20l9 to represent J.P.

MORGAN CHASE but withdrew from the case on                  41412019 and is presumably replaced   by
           Case 3:18-cv-02086-JCH Document 66 Filed 04/22/19 Page 2 of 8



Attorney Brian D. Rich. Attorney Victoria Lynn Forcella filed an Notice of Appearance2lSl20l9

on behalf of Defendant OneWest Bank.

                                               Certification

              Undersigned Plaintiff certifies that, after attempting consultation with the

              Defendant's Attorney and being advised that he was unavailable to discuss the

              parties' claims and defenses and any possibilities for achieving a prompt settlement

              or other resolution of the case because he was out on paternity leave until Apnl29,

              2019, and the fact that the Court dismissed the Defendant(s)

              COUNTRYWIDE/BANK OF AMERICA, M&T BANK, INDYMAC and                                 J.P.

              MORGAN CHASE as Party Defendant(s) to this Complaintthat Plaintiff would

              file this 26f Scheduling Report without Defendant(s) Counsel's participation to be

              in compliance with the Court Clerk's Scheduling Order to have this 26f Report

              filed by April 23,2019, and have developed the following proposed case

              management plan without Defendant's Counsel. Plaintifffurther certifies that she

              has forwarded a copy of this report to their Defendant's Counsel as a courtesy.

      I.      Jurisdiction.

              The Defendants contest this Court's jurisdiction to hear and decide the matter sub

              judice, all   as more   particularly set forth in their respective motions to dismiss.

              Plaintiff affirms that jurisdiction of the Court is proper in accordance with Title 28

              U.S.C. $$ 1331,1332 and Title         l8 $$ 1961   &. ß6a@) respectively. Plaintiff also

              affirms that service was process was valid upon the Agents of the Principal of all

              proper parties and that such service is duly filed with the Court.

      II.     Brief Description of the Case.
Case 3:18-cv-02086-JCH Document 66 Filed 04/22/19 Page 3 of 8



      1.   Plaintiff   s Claims -   On 1212112004, 11512007 and 311912007, respectively,

           the purported Original Lender(s) fraudulently induced Plaintiffinto

           materially misrepresented Mortgage Loan Contracts using over inflated

           Appraisals of the Loan to Ratio Value of the subject property(s) of this

           Complaint. Defendant(s) who are Assignees, Beneficiaries or Servicers of

           the subject property(s), and their Agents, implemented the facilit¿tion and

           perfection of the fraudulently induced Mortgages against Plaintiff that are

           the subject matter of this Complaint for the benefit of Defendant(s)

           OCWEN.

      2.   Defendant(s), and each of them, acts to implement, facilitate and assign the

           fraudulently induced Mortgage(s) that are the subject of this Complaint, is

           an act of comrpt enterprise in collusion with the purported Original

           Lender(s), the Defendant(s) named herein, and unknown others to be

           identified upon discovery, who defrauded Plaintiff of her equity and money

           in violation of Plaintiff    s   Rights pursuant to Title 18 $$ 1961   &   1964(a),

           respectively.

      3.   Plaintiffhas delineated with specificþ the        cause   of action giving rise to

           this Verifiable Civil R.I.C.O. Complaint in compliance with the Heightened

           Pleading Standard provisions of the FRCP Rules            I and 9 and has effectively
           pleaded the relief Plaintiff is entitled to under the statutory rules of the

           Court.

      4,   To the best of Plaintiff s knowledge and belief, the purported Original

           Lender(s), and each of them, fraudulently induced Plaintiff into agreeing
Case 3:18-cv-02086-JCH Document 66 Filed 04/22/19 Page 4 of 8



             with the over inflated Mortgage(s) that are the subject matter of this

             Complaint at the closing of the loan purchasing transaction, and by

             assigning MERS "nominee" of Plaintiff s Title(s), Defendant(s) effectively

             disenfranchised Plaintiff from any equitable rights over the subject property

             ofthis Complaint.

        5.   Defendant OCWEN and Defendant MERS never provided Plaintiff an

             opportunity to peruse the Original Wet Ink Promissory Note, nor did they

             sufficiently respond to the Plaintiff   s   inquiries about the Mortgage(s) at any

             time prior to the filing of this Complaint.

        6.   Plaintiffls Verifiable Civil R.I.C.O. Complaint assertions of fraud are made

             with specificity within said Complaint, and       as such, also vitiates the

             enforceability of those fraudulently induced Mortgages,               affirmative
                                                                            .any

             defenses for claim preclusion under the Doctrines of Estoppel, Rooker-

             Feldman case law precedent or res judicata are irrelevant to this action

             because   Plaintiff is not arguing any claim against a foreclosure judgment,

             PlaintifPs claims are targeted toward the lawfully appropriated valuation of

             the subject property of this Complaint, and whether Plaintiff is entitled to

             be reimbursed for overcharged monetary damages and usury.

   A.   Defendant's Defenses and Claims      -
   Case 3:18-cv-02086-JCH Document 66 Filed 04/22/19 Page 5 of 8




III.   Statement of Undisputed Facts.

       A. Defendant(s)    OCWEN and MERS are the successors and assigns to the

            Original Mortgages and conveyances therefrom.

       B.   Said mortgage(s) was subsequently assigned to Defendant OC\MEN by

            Defendant MERS from the purported Original Lender(s) prior to

            coÍrmencement of this Verified Civil R.I.C.O. action.Id.

       C. At all times relevant   to this action, neither the Original Lender(s), Defendant

            OCV/EN and Defendant MERS, never provided full disclosure to Plaintiff,

            either through Qualified Written Requests or requests for discovery in any

            other case.

       D. Plaintiff   s Schedule B   listing of personal property contains no reference to any

            of the claims pleaded by her in the Complaint.

IV     Case Management Plan.

       A,. Standing Order on Scheduling in Civil Cases:

            The parties request modification of the deadlines in the Standing Order on

            Scheduling in Civil Cases as set forth below:

            Plaintiff - Plaintiff respectfully requests the Court allow discovery and   case


            management to proceed in accord within the regularly specified manner in the

            Standing Order on Scheduling in Civil Cases.
Case 3:18-cv-02086-JCH Document 66 Filed 04/22/19 Page 6 of 8



        Defendant(s) -

   B.   The Plaintiff does not request a pretrial conference with the Court before entry

        of a Scheduling Order pursuant to Fed. R. Civ. P. 16(b).

        Defendant    -



   C. Early Settlement Conference.

        1.   Plaintiff - the Plaintiff has considered the desirability of attempting to settle

             the case and-requests an early settlement conference.

             Defendant(s) -

        2.   The parties do not request a referral for alternative dispute resolution

             pursuant to D. Conn. L. Civ.,¡?. 16.

   D. Joinder     of Parties andAmendment of Pleadings.

             1.   No additional time is needed for Plaintiff to file Motions to join

                  additional parties or to file Motions to Amend the pleadings.

                  Plaintiff reserves the Right to request additional time to file Motions or

                  to amend the pleadings or to name additional parties as needed upon

                  discovery.

   E. Discovery.
        1.   The Defendant(s) -

        2.   Discovery will not be in phases.
    Case 3:18-cv-02086-JCH Document 66 Filed 04/22/19 Page 7 of 8



          3. All discovery requests will be exchanged on, or before, sixty days after
               decision on defendant's pending Motion to Dismiss. Each side will be

               limited to no more than five (5) depositions.

          4.   Plaintiffreserves the Right to request more than five (5) depositions as the

               discovery process may reveal that more than five (5) depositions are

               needed.

          5.   The parties may request permission to serve more than twenty-five (25)

               interrogatories.

          6.   A damages analysis be provided to serve no more than sixty days following

               this Court's decision on defendants' pending motions to dismiss.

       F. Dispositive Motions.
          Dispositive motions will be filed no later than one hundred and fifty days

          following this Court's decision on the pending motions to dismiss.

V      TRIAL RE,ADINESS.

       The case will be ready for trial one hundred and eighty days following this Court's

       decision on the pending Motions to Dismiss.

       Dated: April22,2019.




                                           L      C    lno
         Case 3:18-cv-02086-JCH Document 66 Filed 04/22/19 Page 8 of 8




                                 CERTIFICATE OF SERVICE

       I, Ludys C. Nino, hereby certifu that on April 22,2019,I sent a true and correct copy of

the foregoing 26f Scheduling Report via first class United States Post Office mail to the

following:

ZEICHNER ELLMAN & KRAUSS, LLP
cl o Zachary Bennett Grendi
35 Mason Street
Greenwich, CT 06830

STRADLEY RONON STEVEN & YOUNG,LLC
c/o Jacqueline Aiello
100 Park Avenue
New York, N.Y. 10017




                                         J
